 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED WITH THE SECURITIES
AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE
UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND, ACCORDINGLY, MAY NOT BE TRANSFERRED UNLESS (I) SUCH SECURITIES
HAVE BEEN REGISTERED FOR SALE PURSUANT TO THE SECURITIES ACT OF 1933, AS
AMENDED, (II) SUCH SECURITIES MAY BE SOLD PURSUANT TO RULE 144, OR (III) THE
COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT THAT
SUCH TRANSFER MAY LAWFULLY BE MADE WITHOUT REGISTRATION UNDER THE SECURITIES ACT
OF 1933, AS AMENDED.




VALOR GOLD CORP.


Warrant


Date of Issuance: July 24, 2013 (“Issuance Date”)
 
VALOR GOLD CORP., a Nevada corporation (the “Company”), hereby certifies that,
for good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Barry Honig, the registered holder hereof or its permitted
assigns (the “Holder”), is entitled, subject to the terms set forth below, to
purchase from the Company, at the Exercise Price (as defined below) then in
effect, upon exercise of this Warrant (including any Warrants issued in
exchange, transfer or replacement hereof, this “Warrant”), at any time or times
on or after the date hereof (the “Exercisability Date”), but not after 11:59
p.m., New York time, on the Expiration Date (as defined below) the number of
shares, subject to adjustment as provided herein, of fully paid, non-assessable
shares of Common Stock (as defined below) set forth below in Section 1(b) (the
“Warrant Securities”).  This Warrant is one of a series of Warrants being issued
pursuant to that certain Securities Purchase Agreement, dated the date hereof
(the “SPA Date”), by and between the Company and the Holder (the “Securities
Purchase Agreement”).  Except as otherwise defined herein, capitalized terms
used in this Warrant shall have the meanings set forth in the Securities
Purchase Agreement.
 
1.           EXERCISE OF WARRANT.
 
(a)           Mechanics of Exercise.  Subject to the terms and conditions
hereof, this Warrant may be exercised by the Holder on any day on or after the
Exercisability Date, in whole or in part, by (i) delivery of a written notice,
in the form attached hereto as Exhibit A (the “Exercise Notice”), of the
Holder’s election to exercise this Warrant and (ii) (A) payment to the Company
by no later than two (2) Trading Days of an amount equal to the applicable
Exercise Price in effect on the date of exercise multiplied by the number of
Warrant Securities as to which this Warrant is being exercised (the “Aggregate
Exercise Price”) in cash or by wire transfer of immediately available funds or
(B) by delivery of the Exercise Notice to the Company specifying that this
Warrant is being exercised as a Cashless Exercise (as defined in Section
1(d)).  The Holder shall not be required to deliver the original Warrant in
order to effect an exercise hereunder.  Execution and delivery of the Exercise
Notice with respect to less than all of the Warrant Securities shall have the
same effect as cancellation of the original Warrant and issuance of a new
Warrant evidencing the right to purchase the remaining number of Warrant
Securities.  On or before the first (1 st) Trading Day following the date on
which the Company has received an Exercise Notice, the Company shall transmit by
facsimile an acknowledgment of confirmation of receipt of such Exercise Notice
to the Holder and Island Stock Transfer, Inc. (the Company’s “Transfer
Agent”).  On or before the third (3 rd) Trading Day following the date on which
the Company has received such Exercise Notice (the “Share Delivery Date”), the
Company shall, (X) provided that the Transfer Agent is participating in The
Depository Trust Company (“DTC”) Fast Automated Securities Transfer Program,
upon the request of the Holder, credit such aggregate number of Warrant
Securities to which the Holder is entitled pursuant to such exercise to the
Holder’s or its designee’s balance account with DTC through its
Deposit/Withdrawal At Custodian system, or (Y) if the Transfer Agent is not
participating in the DTC Fast Automated Securities Transfer Program, issue and
dispatch by overnight courier to the address as specified in the Exercise
Notice, a certificate, registered in the Company’s share register in the name of
the Holder or its designee, for the number of shares of Common Stock to which
the Holder is entitled pursuant to such exercise.  Upon delivery of the Exercise
Notice, the Holder shall be deemed for all corporate purposes to have become the
holder of record of the Warrant Securities with respect to which this Warrant
has been exercised, irrespective of the date such Warrant Securities are
credited to the Holder’s DTC account or the date of delivery of the certificates
evidencing such Warrant Securities, as the case may be.  If this Warrant is
submitted in connection with any exercise pursuant to this Section 1(a) and the
number of Warrant Securities represented by this Warrant submitted for exercise
is greater than the number of Warrant Securities being acquired upon an
exercise, then the Company shall as soon as practicable and in no event by no
later than three (3) Business Days after any exercise and at its own expense,
issue a new Warrant (in accordance with Section 7(d)) representing the right to
purchase the number of Warrant Securities purchasable immediately prior to such
exercise under this Warrant, less the number of Warrant Securities with respect
to which this Warrant is exercised.  No fractional shares of Common Stock are to
be issued upon the exercise of this Warrant, but rather the number of shares of
Common Stock to be issued shall be rounded up to the nearest whole number.  The
Company shall pay any and all transfer taxes which may be payable with respect
to the issuance and delivery of Warrant Securities upon exercise of this
Warrant.
 
 
1

--------------------------------------------------------------------------------

 
 
(b)           Exercise Price.  For purposes of this Warrant, “Exercise Price”
means $0.20, subject to adjustment as provided herein.  The Warrant Securities
means Three Hundred and Seventy Five Thousand (375,000) shares of Common Stock.
 
(c)           Company’s Failure to Timely Deliver Securities.  If within three
(3) Trading Days of receipt of the Exercise Notice, the Company shall fail to
issue to the Holder a certificate for the number of shares of Common Stock to
which the Holder is entitled and register such shares of Common Stock on the
Company’s share register or credit the Holder’s balance account with DTC for
such number of shares of Common Stock to which the Holder is entitled upon the
Holder’s exercise of this Warrant, and if on or after such third Trading Day the
Holder purchases (or any third party on behalf of such Investor or for the
Investor’s account purchases, in an open market transaction or otherwise) shares
of Common Stock to deliver in satisfaction of a sale by the Holder of shares of
Common Stock issuable upon such exercise that the Holder anticipated receiving
from the Company (a “Buy-In”), then the Company shall, within three (3) Trading
Days after the Holder’s written request and at the Holder’s discretion, either
(i) pay cash to the Holder in an amount equal to the Holder’s total purchase
price (including brokerage commissions, if any) for the shares of Common Stock
so purchased (the “Buy-In Price”), at which point the Company’s obligation to
deliver such certificate (and to issue such Warrant Securities) or credit the
Holder’s balance account with DTC for such Warrant Securities shall terminate,
or (ii) promptly honor its obligation to deliver to the Holder a certificate or
certificates representing such Warrant Securities or credit the Holder’s balance
account with DTC for the number of such Warrant Securities and pay cash to the
Holder in an amount equal to the excess (if any) of the Buy-In Price over the
product of (A) such number of shares of Common Stock, multiplied by (B) the
Closing Bid Price on the Share Delivery Date.
 
(d)           Cashless Exercise.  Notwithstanding anything contained herein to
the contrary, if a registration statement covering the Warrant Securities that
are the subject of the Exercise Notice (the “Unavailable Warrant Securities”),
or an exemption from registration, is not available for the resale of such
Unavailable Warrant Securities, the Holder may, in its sole discretion, exercise
this Warrant in whole or in part and, in lieu of making the cash payment
otherwise contemplated to be made to the Company upon such exercise in payment
of the Aggregate Exercise Price, elect instead to receive upon such exercise the
“Net Number” of shares of Common Stock determined according to the following
formula (a “Cashless Exercise”):
 
Net Number = (A x B) - (A x C)
 B
 
For purposes of the foregoing formula:
 
A = the total number of shares with respect to which this Warrant is then being
exercised.
 
B = the arithmetic average of the Closing Sale Prices of the shares of Common
Stock for the Trading Day immediately preceding the date of the Exercise Notice.
 
C = the Exercise Price then in effect for the applicable Warrant Securities at
the time of such exercise.
 
 
2

--------------------------------------------------------------------------------

 
 
(e)           Rule 144.  For purposes of Rule 144(d) promulgated under the
Securities Act, as in effect on the date hereof, assuming the Holder is not an
affiliate of the Company, it is intended that the Warrant Securities issued in a
Cashless Exercise shall be deemed to have been acquired by the Holder, and the
holding period for the Warrant Securities shall be deemed to have commenced, on
the date this Warrant was originally issued pursuant to the Securities Purchase
Agreement.
 
(f)           Disputes.  In the case of a dispute as to the determination of the
Exercise Price or the arithmetic calculation of the Warrant Securities, the
Company shall promptly issue to the Holder the number of Warrant Securities that
are not disputed.
 
(g)           Registration of Warrant.  The Company shall register this Warrant,
upon records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time.  The
Company may deem and treat the registered Holder of record of this Warrant as
the absolute owner hereof for the purpose of any exercise hereof or any
distribution to the Holder, and for all other purposes, absent actual notice to
the contrary.
 
(h)           Registration of Transfers.  The Company shall register the
transfer of any portion of this Warrant in the Warrant Register, upon surrender
of this Warrant, with the Form of Assignment attached hereto duly completed and
signed, to the Transfer Agent or to the Company at its address specified
herein.  Upon any such registration of transfer, a new warrant to purchase
Common Stock, in substantially the form of this Warrant (any such new warrant, a
“New Warrant”), evidencing the portion of this Warrant so transferred shall be
issued to the transferee and a New Warrant evidencing the remaining portion of
this Warrant not so transferred, if any, shall be issued to the transferring
Holder.  The acceptance of the New Warrant by the transferee thereof shall be
deemed the acceptance by such transferee of all of the rights and obligations of
a holder of a Warrant.
 
(i)           Holder’s Exercise Limitations.  The Company shall not effect any
exercise of this Warrant, and a Holder shall not have the right to exercise any
portion of this Warrant, pursuant to Section 1 or otherwise, to the extent that
after giving effect to such issuance after exercise as set forth on the
applicable Exercise Notice, the Holder (together with the Holder’s affiliates,
and any other Persons acting as a group together with the Holder or any of the
Holder’s affiliates), would beneficially own in excess of the Beneficial
Ownership Limitation (as defined below).  For purposes of the foregoing
sentence, the number of shares of Common Stock beneficially owned by the Holder
and its affiliates shall include the number of shares of Common Stock issuable
upon exercise of this Warrant with respect to which such determination is being
made, but shall exclude the number of shares of Common Stock which would be
issuable upon (i) exercise of the remaining, nonexercised portion of this
Warrant beneficially owned by the Holder or any of its affiliates and (ii)
exercise or conversion of the unexercised or nonconverted portion of any other
securities of the Company (including, without limitation, any other  Common
Stock Equivalents) subject to a limitation on conversion or exercise analogous
to the limitation contained herein beneficially owned by the Holder or any of
its affiliates.  Except as set forth in the preceding sentence, for purposes of
this Section 1(i), beneficial ownership shall be calculated in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder, it being acknowledged by the Holder that the Company is not
representing to the Holder that such calculation is in compliance with Section
13(d) of the Exchange Act and the Holder is solely responsible for any schedules
required to be filed in accordance therewith.   To the extent that the
limitation contained in this Section 1(i) applies, the determination of whether
this Warrant is exercisable (in relation to other securities owned by the Holder
together with any affiliates) and of which portion of this Warrant is
exercisable shall be in the sole discretion of the Holder, and the submission of
an Exercise Notice shall be deemed to be the Holder’s determination of whether
this Warrant is exercisable (in relation to other securities owned by the Holder
together with any affiliates) and of which portion of this Warrant is
exercisable, in each case subject to the Beneficial Ownership Limitation, and
the Company shall have no obligation to verify or confirm the accuracy of such
determination.   In addition, a determination as to any group status as
contemplated above shall be determined in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder.  For purposes
of this Section 1(i), in determining the number of outstanding shares of Common
Stock, a Holder may rely on the number of outstanding shares of Common Stock as
reflected in (A) the Company’s most recent periodic or annual report filed with
the Commission, as the case may be, (B) a more recent public announcement by the
Company or (C) a more recent written notice by the Company or the Transfer Agent
setting forth the number of shares of Common Stock outstanding.  Upon the
written or oral request of a Holder, the Company shall within two Trading Days
confirm orally and in writing to the Holder the number of shares of Common Stock
then outstanding.  In any case, the number of outstanding shares of Common Stock
shall be determined after giving effect to the conversion or exercise of
securities of the Company, including this Warrant, by the Holder or its
affiliates since the date as of which such number of outstanding shares of
Common Stock was reported.  The “Beneficial Ownership Limitation” shall be 4.99%
of the number of shares of the Common Stock outstanding immediately after giving
effect to the issuance of shares of Common Stock issuable upon exercise of this
Warrant.  The Holder, upon not less than 61 days’ prior notice to the Company,
may increase or decrease the Beneficial Ownership Limitation provisions of this
Section 1(i).  Any such increase or decrease will not be effective until the
61st day after such notice is delivered to the Company.  The provisions of this
paragraph shall be construed and implemented in a manner otherwise than in
strict conformity with the terms of this Section 1(i) to correct this paragraph
(or any portion hereof) which may be defective or inconsistent with the intended
Beneficial Ownership Limitation herein contained or to make changes or
supplements necessary or desirable to properly give effect to such limitation.
The limitations contained in this paragraph shall apply to a successor holder of
this Warrant.
 
 
3

--------------------------------------------------------------------------------

 
 
2.           ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF WARRANT SECURITIES.  The
Exercise Price and the number of Warrant Securities issuable upon exercise of
this Warrant, as applicable, shall be adjusted from time to time as follows:
 
(a)           Adjustment upon Subdivision or Combination of Common Stock.  If
the Company at any time on or after the SPA Date subdivides (by any stock split,
stock dividend, recapitalization, reorganization, scheme, arrangement or
otherwise) its outstanding shares of Common Stock into a greater number of
shares, the Exercise Price in effect immediately prior to such subdivision will
be proportionately reduced and the number of Warrant Securities will be
proportionately increased.  If the Company at any time on or after the SPA Date
combines (by any stock split, stock dividend, recapitalization, reorganization,
scheme, arrangement or otherwise) its outstanding shares of Common Stock into a
smaller number of shares, the Exercise Price in effect immediately prior to such
combination will be proportionately increased and the number of Warrant
Securities will be proportionately decreased.  Any adjustment under this Section
2(a) shall become effective at the close of business on the date the subdivision
or combination becomes effective.
 
(b)           Adjustment of Exercise Price Upon Issuance of New Securities at
Less Than the Exercise Price.  In the event the Company shall, at any time after
the date hereof and on or prior to the exercise of this Warrant in full, other
than in connection with (i) full or partial consideration in connection with a
strategic merger, acquisition, consolidation or purchase of substantially all of
the securities or assets of a corporation or other entity which holders of such
securities or debt are not at any time granted registration rights equal to or
greater than those granted to the Holders, (ii) the Company’s issuance of
securities in connection with strategic license agreements and other partnering
arrangements so long as such issuances are not primarily for the purpose of
raising capital and which holders of such securities or debt are not at any time
granted registration rights equal to or greater than those granted to the
Holders, (iii) the Company’s issuance of Common Stock or the issuances or grants
of options to purchase Common Stock to employees, directors, and consultants,
pursuant to plans that have been approved by a majority of the stockholders and
a majority of the independent members of the board of directors of the Company
or in existence as such plans are constituted on the date of this Agreement,
(iv) securities issued upon the exercise or exchange of or conversion of any
securities exercisable or exchangeable for or convertible into shares of Common
Stock issued and outstanding on the date of this Warrant on the terms in effect
on the original Issuance Date,  (v) as a result of the exercise of Warrants or
conversion of the Notes issued pursuant to the Securities Purchase Agreement,
(vi) the Company’s issuance of Common Stock or the issuances or grants of
options to purchase Common Stock to consultants and service providers approved
by a majority in amount of the unconverted Warrant Securities held as of the
date of approval (“Holder Consent”), and (vii) any and all securities required
to be assumed by the Company by the terms thereof as a result of any of the
foregoing even if issued by a predecessor acquired in connection with a business
combination, merger or share exchange (collectively, the foregoing (i) through
(vii) are “Excepted Issuances”), issue any Common Stock except for the Excepted
Issuances  prior to the complete exercise of this Warrant, for a consideration
less than the Warrant Price that would be in effect at the time of such
issuance, then, and thereafter successively upon each such issuance, the Warrant
Price shall be reduced to such other lower price for then outstanding
Warrants.  For purposes of this adjustment, any agreement entered for or the
issuance of any security or debt instrument of the Company carrying the right to
convert such security or debt instrument into Common Stock or of any warrant,
right or option to purchase Common Stock shall result in an adjustment to the
Warrant Price upon the issuance of the above-described security, debt
instrument, warrant, right, or option if such issuance is at a price lower than
the Warrant Price in effect upon such issuance and again at any time upon any
actual, permitted, optional, or allowed issuances of shares of Common Stock upon
any actual, permitted, optional, or allowed exercise of such conversion or
purchase rights if such issuance is at a price lower than the Warrant Price in
effect upon any actual, permitted, optional, or allowed such issuance.  Common
Stock issued or issuable by the Company for no consideration will be deemed
issuable or to have been issued for $0.0001 per share of Common Stock.
 
 
4

--------------------------------------------------------------------------------

 
 
(c)           Other Events.  If any event occurs of the type contemplated by the
provisions of this Section 2 but not expressly provided for by such provisions
(including, without limitation, the granting of stock appreciation rights or
phantom stock rights), then the Company’s Board of Directors will make an
appropriate adjustment in the Exercise Price and the number of Warrant
Securities so as to protect the rights of the Holder; provided that no such
adjustment pursuant to this Section 2(c) will increase the Exercise Price or
decrease the number of Warrant Securities as otherwise determined pursuant to
this Section 2.
 
3.           RIGHTS UPON DISTRIBUTION OF ASSETS.
 
(a)           If at any time or from time to time the holders of Common Stock of
the Company (or any shares of stock or other securities at the time receivable
upon the exercise of this Warrant) shall have received or become entitled to
receive, without payment therefor:
 
 
(i)
Common Stock or any shares of stock or other securities which are at any time
directly or indirectly convertible into or exchangeable for Common Stock, or any
rights or options to subscribe for, purchase or otherwise acquire any of the
foregoing by way of dividend or other distribution (other than a dividend or
distribution covered in Section 2(a) above);

 
 
(ii)
any cash paid or payable otherwise than as a cash dividend; or

 
 
(iii)
Common Stock or additional stock or other securities or property (including
cash) by way of spinoff, split-up, reclassification, combination of shares or
similar corporate rearrangement (other than shares of Common Stock pursuant to
Section 2(a) above), then and in each such case, the Holder hereof will, upon
the exercise of this Warrant, be entitled to receive, in addition to the number
of shares of Common Stock receivable thereupon, and without payment of any
additional consideration therefor, the amount of stock and other securities and
property (including cash in the cases referred to in clauses (ii) and (iii)
above) which such Holder would hold on the date of such exercise had such Holder
been the holder of record of such Common Stock as of the date on which holders
of Common Stock received or became entitled to receive such shares or all other
additional stock and other securities and property.

 
(b)           Upon the occurrence of each adjustment pursuant to this Section 3,
the Company at its expense will, at the written request of the Holder, promptly
compute such adjustment in accordance with the terms of this Warrant and prepare
a certificate setting forth such adjustment, including a statement of the
adjusted number or type of Warrant Securities or other securities issuable upon
exercise of this Warrant (as applicable), describing the transactions giving
rise to such adjustments and showing in detail the facts upon which such
adjustment is based.  Upon written request, the Company will promptly deliver a
copy of each such certificate to the Holder and to the Company’s transfer agent.
 
 
5

--------------------------------------------------------------------------------

 
 
4.           FUNDAMENTAL TRANSACTIONS.  The Company shall not enter into or be
party to a Fundamental Transaction unless the Successor Entity assumes this
Warrant in accordance with the provisions of this Section 4, including
agreements to deliver to each holder of Warrants in exchange for such Warrants a
security of the Successor Entity evidenced by a written instrument substantially
similar in form and substance to this Warrant, including, without limitation, an
adjusted exercise price equal to the value for the shares of Common Stock
reflected by the terms of such Fundamental Transaction, and exercisable for a
corresponding number of shares of capital stock or other securities equivalent
to the shares of Common Stock acquirable and receivable upon exercise of this
Warrant (without regard to any limitations on the exercise of this Warrant)
prior to such Fundamental Transaction, and satisfactory to the Holder.  Upon the
occurrence of any Fundamental Transaction, the Successor Entity shall succeed
to, and be substituted for (so that from and after the date of such Fundamental
Transaction, the provisions of this Warrant referring to the “Company” shall
refer instead to the Successor Entity), and may exercise every right and power
of the Company and shall assume all of the obligations of the Company under this
Warrant with the same effect as if such Successor Entity had been named as the
Company herein.  In addition to and not in substitution for any other rights
hereunder, prior to the consummation of any Fundamental Transaction pursuant to
which holders of shares of Common Stock are entitled to receive securities or
other assets with respect to or in exchange for shares of Common Stock (a
“Corporate Event”), the Company shall make appropriate provision to ensure that
the Holder will thereafter have the right to receive upon an exercise of this
Warrant at any time after the consummation of the Fundamental Transaction but
prior to the Expiration Date, in lieu of the shares of the Common Stock (or
other securities, cash, assets or other property) purchasable upon the exercise
of the Warrant prior to such Fundamental Transaction, such shares of stock,
securities, cash, assets or any other property whatsoever (including warrants or
other purchase or subscription rights) which the Holder would have been entitled
to receive upon the happening of such Fundamental Transaction had the Warrant
been exercised immediately prior to such Fundamental Transaction (including, if
the Warrant Securities underlying this Warrant include securities that are
convertible or exercisable, had such Warrant Securities been converted or
exercised, as applicable, into shares of Common Stock).  If holders of Common
Stock are given any choice as to the securities, cash or property to be received
in a Fundamental Transaction, then the Holder shall be given the same choice as
to the consideration it receives upon any exercise of this Warrant following
such Fundamental Transaction.  The provisions of this Section 4 shall apply
similarly and equally to successive Fundamental Transactions and Corporate
Events and shall be applied without regard to any limitations on the exercise of
this Warrant.
 
5.           NON-CIRCUMVENTION.  The Company hereby covenants and agrees that
the Company will not, by amendment of its Articles of Incorporation, Bylaws or
through any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, and will at all times in good faith comply with all the
provisions of this Warrant and take all actions consistent with effectuating the
purposes of this Warrant.  Without limiting the generality of the foregoing, the
Company (i) shall not increase the par value of any shares of Common Stock
receivable upon the exercise of this Warrant above the Exercise Price then in
effect, (ii) shall take all such actions as may be necessary or appropriate in
order that the Company may validly and legally issue fully paid and
non-assessable shares of Common Stock upon the exercise of this Warrant, and
(iii) shall, so long as this Warrant is outstanding, take all action necessary
to reserve and keep available out of its authorized and unissued shares of
Common Stock, solely for the purpose of effecting the exercise of this Warrant,
100% of the number of shares of Common Stock issuable upon exercise of this
Warrant then outstanding (without regard to any limitations on exercise).
 
6.           WARRANT HOLDER NOT DEEMED A STOCKHOLDER.  Except as otherwise
specifically provided herein, the Holder, solely in such Person’s capacity as a
holder of this Warrant, shall not be entitled to vote or receive dividends or be
deemed the holder of share capital of the Company for any purpose, nor shall
anything contained in this Warrant be construed to confer upon the Holder,
solely in such Person’s capacity as the Holder of this Warrant, any of the
rights of a stockholder of the Company or any right to vote, give or withhold
consent to any corporate action (whether any reorganization, issue of stock,
reclassification of stock, consolidation, merger, conveyance or otherwise),
receive notice of meetings, receive dividends or subscription rights, or
otherwise, prior to the issuance to the Holder of the Warrant Securities which
such Person is then entitled to receive upon the due exercise of this
Warrant.  In addition, nothing contained in this Warrant shall be construed as
imposing any liabilities on the Holder to purchase any securities (upon exercise
of this Warrant or otherwise) or as a stockholder of the Company, whether such
liabilities are asserted by the Company or by creditors of the Company.
 
7.           REISSUANCE OF WARRANTS.
 
(a)           Transfer of Warrant.  Subject to Section 14 of this Warrant, if
this Warrant is to be transferred, the Holder shall surrender this Warrant to
the Company and deliver the completed and executed Assignment Form, in the form
attached hereto as Exhibit B, whereupon the Company will forthwith issue and
deliver upon the order of the Holder a new Warrant (in accordance with Section
7(d)), registered as the Holder may request, representing the right to purchase
the number of Warrant Securities being transferred by the Holder and, if less
then the total number of Warrant Securities then underlying this Warrant is
being transferred, a new Warrant (in accordance with Section 7(d)) to the Holder
representing the right to purchase the number of Warrant Securities not being
transferred.
 
 
6

--------------------------------------------------------------------------------

 
 
(b)           Lost, Stolen or Mutilated Warrant.  Upon receipt by the Company of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Warrant, and, in the case of loss, theft or destruction,
of any indemnification undertaking by the Holder to the Company in customary
form and, in the case of mutilation, upon surrender and cancellation of this
Warrant, the Company shall execute and deliver to the Holder a new Warrant (in
accordance with Section 7(d)) representing the right to purchase the Warrant
Securities then underlying this Warrant.
 
(c)           Exchangeable for Multiple Warrants.  This Warrant is exchangeable,
upon the surrender hereof by the Holder at the principal office of the Company,
for a new Warrant or Warrants (in accordance with Section 7(d)) representing in
the aggregate the right to purchase the number of Warrant Securities then
underlying this Warrant, and each such new Warrant will represent the right to
purchase such portion of such Warrant Securities as is designated by the Holder
at the time of such surrender; provided, however, that no Warrants for
fractional shares of Common Stock shall be given.  Notwithstanding anything to
the contrary herein, in no event shall the original Warrant be subdivided into
more than three (3) separate Warrants and such new Warrants shall not be further
subdivided.
 
(d)           Issuance of New Warrants.  Whenever the Company is required to
issue a new Warrant pursuant to the terms of this Warrant, such new Warrant (i)
shall be of like tenor with this Warrant, (ii) shall represent, as indicated on
the face of such new Warrant, the right to purchase the Warrant Securities then
underlying this Warrant (or in the case of a new Warrant being issued pursuant
to Section 7(a) or Section 7(c), the Warrant Securities designated by the Holder
which, when added to the number of shares of Common Stock and/or other
securities underlying the other new Warrants issued in connection with such
issuance, does not exceed the number of Warrant Securities then underlying this
Warrant), (iii) shall have an issuance date, as indicated on the face of such
new Warrant which is the same as the Issuance Date, and (iv) shall have the same
rights and conditions as this Warrant.
 
8.           NOTICES.  Whenever notice is required to be given under this
Warrant, unless otherwise provided herein, such notice shall be given in
accordance with Section 9(c) of the Securities Purchase Agreement.
 
9.            AMENDMENT AND WAIVER.  Except as otherwise provided herein, the
provisions of this Warrant may be amended and the Company may take any action
herein prohibited, or omit to perform any act herein required to be performed by
it, only if the Company has obtained the written consent of the Holder.
 
10.           GOVERNING LAW.  This Warrant shall be governed by and construed
and enforced in accordance with, and all questions concerning the construction,
validity, interpretation and performance of this Warrant shall be governed by,
the internal laws of the State of New York, without giving effect to any choice
of law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York.
 
11.           CONSTRUCTION; HEADINGS.  This Warrant shall be deemed to be
jointly drafted by the Company and the Holder and shall not be construed against
any person as the drafter hereof.  The headings of this Warrant are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Warrant.
 
12.           DISPUTE RESOLUTION.  In the case of a dispute as to the
determination of the Exercise Price or the arithmetic calculation of the Warrant
Securities, the Company shall submit the disputed determinations or arithmetic
calculations via facsimile within two (2) Business Days of receipt of the
Exercise Notice giving rise to such dispute, as the case may be, to the
Holder.  If the Holder and the Company are unable to agree upon such
determination or calculation of the Exercise Price or the Warrant Securities
within three Business Days of such disputed determination or arithmetic
calculation being submitted to the Holder, then the Company shall, within two
(2) Business Days submit via facsimile (a) the disputed determination of the
Exercise Price to an independent, reputable investment bank selected by the
Company and approved by the Holder, which approval shall not be unreasonably
withheld, or (b) the disputed arithmetic calculation of the Warrant Securities
to the Company’s independent, outside accountant.  The Company shall cause the
investment bank or the accountant, as the case may be, to perform the
determinations or calculations and notify the Company and the Holder of the
results no later than ten Business Days from the time it receives the disputed
determinations or calculations.  The prevailing party in any dispute resolved
pursuant to this Section 12 shall be entitled to the full amount of all
reasonable expenses, including all costs and fees paid or incurred in good
faith, in relation to the resolution of such dispute.  Such investment bank’s or
accountant’s determination or calculation, as the case may be, shall be binding
upon all parties absent demonstrable error.
 
 
7

--------------------------------------------------------------------------------

 
 
13.           REMEDIES, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE RELIEF.  The
remedies provided in this Warrant shall be cumulative and in addition to all
other remedies available under this Warrant and the other Transactions
Documents, as applicable, at law or in equity (including a decree of specific
performance and/or other injunctive relief), and nothing herein shall limit the
right of the Holder to pursue actual damages for any failure by the Company to
comply with the terms of this Warrant.  The Company acknowledges that a breach
by it of its obligations hereunder may cause irreparable harm to the Holder and
that the remedy at law for any such breach may be inadequate.  The Company
therefore agrees that, in the event of any such breach or threatened breach, the
Holder may be entitled, in addition to all other available remedies, to an
injunction restraining any breach, without the necessity of showing economic
loss and without any bond or other security being required.  The issuance of
Warrant Securities and certificates for such Warrant Securities as contemplated
hereby upon the exercise of this Warrant shall be made without charge to the
Holder for any issuance tax in respect thereof.
 
14.           TRANSFER.  Subject to compliance with applicable laws, this
Warrant may not be offered for sale, sold, transferred or assigned without the
consent of the Company, such consent not to be unreasonably withheld,
conditioned or delayed.
 
15.           WARRANT AGENT.  The Company shall serve as warrant agent under
this Warrant.  Upon 30 days' notice to the Holder, the Company may appoint a new
warrant agent.  Any corporation into which the Company or any new warrant agent
may be merged or any corporation resulting from any consolidation to which the
Company or any new warrant agent shall be a party or any corporation to which
the Company or any new warrant agent transfers substantially all of its
corporate trust or stockholder services business shall be a successor warrant
agent under this Warrant without any further act.  Any such successor warrant
agent shall promptly cause notice of its succession as warrant agent to be
mailed (by first class mail, postage prepaid) to the Holder at the Holder's last
address as shown on the Warrant Register.
 
16.           SEVERABILITY.  If any provision of this Warrant shall be held to
be invalid and unenforceable, such invalidity or unenforceability shall not
affect any other provision of this Warrant.
 
17.           CERTAIN DEFINITIONS.  For purposes of this Warrant, the following
terms shall have the following meanings:
 
(a)           “Bloomberg” means Bloomberg Financial Markets.
 
(b)           “Business Day” means any day other than Saturday, Sunday or other
day on which commercial banks in The City of New York are authorized or required
by law to remain closed.
 
(c)           “Closing Bid Price” and “Closing Sale Price” means, for any
security as of any date, the last closing bid price and last closing trade
price, respectively, for such security on the Principal Market, as reported by
Bloomberg, or, if the Principal Market begins to operate on an extended hours
basis and does not designate the closing bid price or the closing trade price,
as the case may be, then the last bid price or the last trade price,
respectively, of such security prior to 4:00:00 p.m., New York time, as reported
by Bloomberg, or, if the Principal Market is not the principal securities
exchange or trading market for such security, the last closing bid price or last
trade price, respectively, of such security on the principal securities exchange
or trading market where such security is listed or traded as reported by
Bloomberg, or if the foregoing do not apply, the last closing bid price or last
trade price, respectively, of such security in the over-the-counter market on
the electronic bulletin board for such security as reported by Bloomberg, or, if
no closing bid price or last trade price, respectively, is reported for such
security by Bloomberg, the average of the bid prices, or the ask prices,
respectively, of any market makers for such security as reported in the “pink
sheets” by the OTC Markets Group LLC.  If the Closing Bid Price or the Closing
Sale Price cannot be calculated for a security on a particular date on any of
the foregoing bases, the Closing Bid Price or the Closing Sale Price, as the
case may be, of such security on such date shall be the fair market value as
mutually determined by the Company and the Holder.  All such determinations to
be appropriately adjusted for any stock dividend, stock split, stock combination
or other similar transaction during the applicable calculation period.
 
 
8

--------------------------------------------------------------------------------

 
 
(d)           “Common Stock” means (i) the Company’s shares of Common Stock, par
value $0.0001 per share, and (ii) any share capital into which such Common Stock
shall have been changed or any share capital resulting from a reclassification
of such Common Stock.
 
(e)           “Consideration” means, in the case of issuance of New Securities
issued (i) for cash, the amount of cash received by the Company; (ii) for
property other than cash, the property value computed at the fair market value
thereof at the time of such issue, as determined in good faith by the board of
directors of the Company; and (iii) together with other shares or securities or
other assets of the Company for consideration which covers both, the proportion
of such Consideration so received, computed as provided in clauses (i) and (ii)
above, as determined in good faith by the board of directors of the
Company.  The Consideration per share received by the Company for New Securities
that are Options or Convertible Securities, shall be determined by dividing: (x)
the total amount, if any, received or receivable by the Company as Consideration
for the issue of such Options or Convertible Securities, plus the minimum
aggregate amount of additional Consideration (as set forth in the instruments
relating thereto, without regard to any provision contained therein for a
subsequent adjustment of such consideration) payable to the Company upon the
exercise of such Options or the conversion or exchange of such Convertible
Securities or, in the case of Options for Convertible Securities, the exercise
of such Options for Convertible Securities and the conversion or exchange of
such Convertible Securities, by (y) the maximum number of shares of Common Stock
(as set forth in the instruments relating thereto, without regard to any
provision contained therein for a subsequent adjustment of such number) issuable
upon the exercise of such Options or the conversion or exchange of such
Convertible Securities, or in the case of Options for Convertible Securities,
the exercise of such Options for Convertible Securities and the conversion or
exchange of such Convertible Securities.
 
(f)           “Convertible Securities” means any stock or securities (other than
Options) directly or indirectly convertible into or exercisable or exchangeable
for shares of Common Stock.
 
(g)           “Eligible Market” means the Principal Market, The New York Stock
Exchange, Inc., The American Stock Exchange, The NASDAQ Global Market, The
NASDAQ Capital Market, the Over the Counter Bulletin Board, the OTCQX or the
OTCQB.
 
(h)           “Expiration Date” means the date that is five (5) years following
the Issuance Date or, if such date falls on a day other than a Business Day or
on which trading does not take place on the Principal Market (a “Holiday”), the
next date that is not a Holiday.
 
(i)           “Fundamental Transaction” means that the Company shall, directly
or indirectly, in one or more related transactions, (i) consolidate or merge
with or into (whether or not the Company is the surviving corporation) another
Person (but excluding a migratory merger effected solely for the purpose of
changing the jurisdiction of incorporation of the Company), or (ii) sell,
assign, transfer, convey or otherwise dispose of all or substantially all of the
properties or assets of the Company to another Person, or (iii) allow another
Person to make a purchase, tender or exchange offer that is accepted by the
holders of more than the 50% of the outstanding shares of Common Stock (not
including any shares of Common Stock held by the Person or Persons making or
party to, or associated or affiliated with the Persons making or party to, such
purchase, tender or exchange offer), or (iv) consummate a stock purchase
agreement or other business combination (including, without limitation, a
reorganization, recapitalization, spin-off or scheme of arrangement) with
another Person whereby such other Person acquires more than the 50% of the
outstanding shares of Common Stock (not including any shares of Common Stock
held by the other Person or other Persons making or party to, or associated or
affiliated with the other Persons making or party to, such stock purchase
agreement or other business combination), or (v) reorganize, recapitalize or
reclassify its Common Stock, or (vi) any “person” or “group” (as these terms are
used for purposes of Sections 13(d) and 14(d) of the Exchange Act) is or shall
become the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of 50% of the aggregate ordinary voting power
represented by issued and outstanding Common Stock; or (vii) the dissolution,
liquidation or winding up of the Company, whether voluntary or involuntary.
 
(j)           “New Securities” means all shares of Common Stock issued or deemed
to be issued by the Company after the SPA Date, other than Excepted Issuances.
 
(k)           “Options” means any rights, warrants or options to subscribe for
or purchase shares of Common Stock or Convertible Securities.
 
 
9

--------------------------------------------------------------------------------

 
 
(l)           “Parent Entity” of a Person means an entity that, directly or
indirectly, controls the applicable Person and whose common stock or equivalent
equity security is quoted or listed on an Eligible Market, or, if there is more
than one such Person or Parent Entity, the Person or Parent Entity with the
largest public market capitalization as of the date of consummation of the
Fundamental Transaction.
 
(m)           “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity and a government or any department or agency
thereof.
 
(n)           “Principal Market” means the principal securities exchange or
securities market on which the Common Stock is then traded.
 
(o)           “Successor Entity” means the Person (or, if so elected by the
Holder, the Parent Entity) formed by, resulting from or surviving any
Fundamental Transaction or the Person (or, if so elected by the Holder, the
Parent Entity) with which such Fundamental Transaction shall have been entered
into.
 
(p)           “Trading Day” means any day on which the Common Stock are traded
on the Principal Market, or, if the Principal Market is not the principal
trading market for the Common Stock, then on the principal securities exchange
or securities market on which the Common Stock are then traded; provided that
“Trading Day” shall not include any day on which the Common Stock are scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock are suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York time).
 
[Signature Page Follows]
 
 
10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed as
of the Issuance Date set out above.
 
 
VALOR GOLD CORP.
 
By:      _____________________
Name: _____________________
Title:   _____________________
 
 
11

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
EXERCISE NOTICE
TO BE EXECUTED BY THE REGISTERED HOLDER
TO EXERCISE THIS WARRANT
 
VALOR GOLD CORP.
 
The undersigned holder hereby exercises the right to purchase _________________
shares of Common Stock (the “Warrant Securities”) of VALOR GOLD CORP., a Nevada
corporation (the “Company”), evidenced by the attached Warrant (the
“Warrant”).  Capitalized terms used herein and not otherwise defined shall have
the respective meanings set forth in the Warrant.
 
1.  Form of Exercise Price.  The Holder intends that payment of the Exercise
Price shall be made as:
 
____________ a “ Cash Exercise ” with respect to _________________ Warrant
Securities; and/or
 
____________ a “ Cashless Exercise ” with respect to _______________ Warrant
Securities.
 
2.  In the event that the holder has elected a Cash Exercise with respect to
some or all of the Warrant Securities to be issued pursuant hereto, the holder
shall pay the Aggregate Exercise Price in the sum of $___________________ to the
Company in accordance with the terms of the Warrant.
 
3.  Delivery of Warrant Securities.  The Company shall deliver to the holder
__________ Warrant Securities in accordance with the terms of the Warrant and,
after delivery of such Warrant Securities, _____________ Warrant Securities
remain subject to the Warrant.
 
Date: _______________ __, ______
 
 
Name of Registered Holder
 
By:      _____________________
Name: _____________________
Title:   _____________________
 
 
12

--------------------------------------------------------------------------------

 
 
ACKNOWLEDGMENT
 
The Company hereby acknowledges this Exercise Notice and hereby directs Equity
Stock Transfer to issue the above indicated number of shares of Common Stock in
accordance with the Transfer Agent Instructions dated [___ ____], 20[__] from
the Company and acknowledged and agreed to by Equity Stock Transfer, Inc.
 
 
VALOR GOLD CORP.
 
By:      _____________________
Name: _____________________
Title:   _____________________
 
 
13

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
ASSIGNMENT FORM
 
VALOR GOLD CORP.
 
(To assign the foregoing Warrant, execute this form and supply required
information.  Do not use this form to purchase shares.)
 
FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to
 
Name:
       
(Please Print)
           
Address:
       
(Please Print)
           
Dated:
_______________ __, ______
           
Holder’s Signature:
             
Holder’s Address:
                       
(Please Print)
   

 
 
NOTE:  The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatever.  Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Warrant.
 

14
 
 